
	
		II
		111th CONGRESS
		2d Session
		S. 3617
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2010
			Mr. Bingaman (for
			 himself, Mr. Wyden, and
			 Mrs. Shaheen) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an energy investment credit for energy storage property connected to the grid,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Storage Technology for Renewable
			 and Green Energy Act of 2010 or the STORAGE 2010 Act.
		2.Energy
			 investment credit for energy storage property connected to the grid
			(a)Up to 20
			 percent credit allowedSubparagraph (A) of section 48(a)(2) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 and at the end of subclause (IV) of clause (i),
				(2)by striking
			 clause (i) in clause (ii) and inserting clause (i) or
			 (ii),
				(3)by redesignating
			 clause (ii) as clause (iii), and
				(4)by inserting
			 after clause (i) the following new clause:
					
						(ii)as provided in
				subsection (c)(5)(D), up to 20 percent in the case of qualified energy storage
				property,
				and
						.
				(b)Qualified
			 energy storage propertySubsection (c) of section 48 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(5)Qualified
				energy storage property
						(A)In
				generalThe term qualified energy storage property
				means property—
							(i)which is directly
				connected to the electrical grid, and
							(ii)which is
				designed to receive electrical energy, to store such energy, and—
								(I)to convert such
				energy to electricity and deliver such electricity for sale, or
								(II)to use such
				energy to provide improved reliability or economic benefits to the grid.
								Such
				term may include hydroelectric pumped storage and compressed air energy
				storage, regenerative fuel cells, batteries, superconducting magnetic energy
				storage, flywheels, thermal energy storage systems, and hydrogen storage, or
				combination thereof, or any other technologies as the Secretary, in
				consultation with the Secretary of Energy, shall determine.(B)Minimum
				capacityThe term qualified energy storage property
				shall not include any property unless such property in aggregate has the
				ability to sustain a power rating of at least 1 megawatt for a minimum of 1
				hour.
						(C)Electrical
				gridThe term electrical grid means the system of
				generators, transmission lines, and distribution facilities which—
							(i)are under the
				jurisdiction of the Federal Energy Regulatory Commission or State public
				utility commissions, or
							(ii)are owned
				by—
								(I)the Federal
				government,
								(II)a State or any
				political subdivision of a State,
								(III)an electric
				cooperative that receives financing under the Rural Electrification Act of 1936
				(7 U.S.C. 901 et seq.) or that sells less than 4,000,000 megawatt hours of
				electricity per year, or
								(IV)any agency,
				authority, or instrumentality of any one or more of the entities described in
				subclause (I) or (II), or any corporation which is wholly owned, directly or
				indirectly, by any one or more of such entities.
								(D)Allocation of
				credits
							(i)In
				generalIn the case of qualified energy storage property placed
				in service during the taxable year, the credit otherwise determined under
				subsection (a) for such year with respect to such property shall not exceed the
				amount allocated to such project under clause (ii).
							(ii)National
				limitation and allocationThere is a qualified energy storage
				property investment credit limitation of $1,500,000,000. Such limitation shall
				be allocated by the Secretary among qualified energy storage property projects
				selected by the Secretary, in consultation with the Secretary of Energy, for
				taxable years beginning after the date of the enactment of the
				STORAGE 2010 Act, except that
				not more than $30,000,000 shall be allocated to any project for all such
				taxable years.
							(iii)Selection
				criteriaIn making allocations under clause (ii), the Secretary,
				in consultation with the Secretary of Energy, shall select only those projects
				which have a reasonable expectation of commercial viability, select projects
				representing a variety of technologies, applications, and project sizes, and
				give priority to projects which—
								(I)provide the
				greatest increase in reliability or the greatest economic benefit,
								(II)enable the
				greatest improvement in integration of renewable resources into the grid,
				or
								(III)enable the
				greatest increase in efficiency in operation of the grid.
								(iv)Deadlines
								(I)In
				generalIf a project which receives an allocation under clause
				(ii) is not placed in service within 2 years after the date of such allocation,
				such allocation shall be invalid.
								(II)Special rule
				for hydroelectric pumped storageNotwithstanding subclause (I),
				in the case of a hydroelectric pumped storage project, if such project has not
				received such permits or licenses as are determined necessary by the Secretary,
				in consultation with the Secretary of Energy, within 3 years after the date of
				such allocation, begun construction within 5 years after the date of such
				allocation, and been placed in service within 8 years after the date of such
				allocation, such allocation shall be invalid.
								(III)Special rule
				for compressed air energy storageNotwithstanding subclause (I),
				in the case of a compressed air energy storage project, if such project has not
				begun construction within 3 years after the date of the allocation and been
				placed in service within 5 years after the date of such allocation, such
				allocation shall be invalid.
								(IV)ExceptionsThe
				Secretary may extend the 2-year period in subclause (I) or the periods
				described in subclauses (II) and (III) on a project-by-project basis if the
				Secretary, in consultation with the Secretary of Energy, determines that there
				has been a good faith effort to begin construction or to place the project in
				service, whichever is applicable, and that any delay is caused by factors not
				in the taxpayer's control.
								(E)Review and
				redistribution
							(i)ReviewNot
				later than 4 years after the date of the enactment of the
				STORAGE 2010 Act, the Secretary
				shall review the credits allocated under subparagraph (D) as of the date of
				such review.
							(ii)RedistributionUpon
				the review described in clause (i), the Secretary may reallocate credits
				allocated under subparagraph (D) if the Secretary determines that—
								(I)there is an
				insufficient quantity of qualifying applications for certification pending at
				the time of the review, or
								(II)any allocation
				made under subparagraph (D)(ii) has been revoked pursuant to subparagraph
				(D)(iv) because the project subject to such allocation has been delayed.
								(F)Disclosure of
				allocationsThe Secretary shall, upon making an allocation under
				subparagraph (D)(ii), publicly disclose the identity of the applicant, the
				location of the project, and the amount of the credit with respect to such
				applicant.
						(G)TerminationNo
				credit shall be allocated under subparagraph (D) for any period ending after
				December 31,
				2020.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			3.Energy storage
			 property connected to the grid eligible for new clean renewable energy
			 bonds
			(a)In
			 generalParagraph (1) of section 54C(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(1)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a facility which is—
						(A)(i)a qualified facility
				(as determined under section 45(d) without regard to paragraphs (8) and (10)
				thereof and to any placed in service date), or
							(ii)a qualified energy storage
				property (as defined in section 48(c)(5)), and
							(B)owned by a public
				power provider, a governmental body, or a cooperative electric
				company.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			4.Energy
			 investment credit for onsite energy storage
			(a)Credit
			 allowedClause (i) of section 48(a)(2)(A) of the Internal Revenue
			 Code of 1986, as amended by this Act, is amended—
				(1)by striking
			 and at the end of subclause (III),
				(2)by inserting
			 and at the end of subclause (IV), and
				(3)by adding at the
			 end the following new subclause:
					
						(V)qualified onsite
				energy storage
				property,
						.
				(b)Qualified
			 onsite energy storage propertySubsection (c) of section 48 of
			 the Internal Revenue Code of 1986, as amended by this Act, is amended by adding
			 at the end the following new paragraph:
				
					(6)Qualified
				onsite energy storage property
						(A)In
				generalThe term qualified onsite energy storage
				property means property which—
							(i)provides
				supplemental energy to reduce peak energy requirements primarily on the same
				site where the storage is located, or
							(ii)is designed and
				used primarily to receive and store intermittent renewable energy generated
				onsite and to deliver such energy primarily for onsite consumption.
							Such
				term may include thermal energy storage systems and property used to charge
				plug-in and hybrid electric vehicles if such property or vehicles are equipped
				with smart grid services which control time-of-day charging and discharging of
				such vehicles. Such term shall not include any property for which any other
				credit is allowed under this chapter.(B)Minimum
				capacityThe term qualified onsite energy storage
				property shall not include any property unless such property in
				aggregate—
							(i)has the ability
				to store the energy equivalent of at least 20 kilowatt hours of energy,
							(ii)has the ability
				to have an output of the energy equivalent of 5 kilowatts of electricity for a
				period of 4 hours, and
							(iii)has a roundtrip
				energy storage efficiency of not less than 80 percent.
							(C)LimitationIn
				the case of qualified onsite energy storage property placed in service during
				the taxable year, the credit otherwise determined under subsection (a) for such
				year with respect to such property shall not exceed
				$1,000,000.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			5.Credit for
			 residential energy storage equipment
			(a)Credit
			 allowedSubsection (a) of section 25C of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 and at the end of paragraph (1),
				(2)by redesignating
			 paragraph (2) as paragraph (3), and
				(3)by inserting
			 after paragraph (1) the following new paragraph:
					
						(2)30 percent of the
				amount paid or incurred by the taxpayer for qualified residential energy
				storage equipment installed during such taxable year,
				and
						.
				(b)Qualified
			 residential energy storage equipment
				(1)In
			 generalSection 25C of the Internal Revenue Code of 1986 is
			 amended—
					(A)by redesignating
			 subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively,
			 and
					(B)by inserting
			 after subsection (d) the following new subsection:
						
							(d)Qualified
				residential energy storage equipmentFor purposes of this
				section, the term qualified residential energy storage equipment
				means property—
								(1)which is
				installed in or on a dwelling unit located in the United States and owned and
				used by the taxpayer as the taxpayer's principal residence (within the meaning
				of section 121), or on property owned by the taxpayer on which such a dwelling
				unit is located,
								(2)which—
									(A)provides
				supplemental energy to reduce peak energy requirements primarily on the same
				site where the storage is located, or
									(B)is designed and
				used primarily to receive and store intermittent renewable energy generated
				onsite and to deliver such energy primarily for onsite consumption,
									(3)which has a
				roundtrip energy storage efficiency of not less than 80 percent, and
								(4)which—
									(A)has the ability
				to store the energy equivalent of at least 2 kilowatt hours of energy,
				and
									(B)has the ability
				to have an output of the energy equivalent of 500 watts of electricity for a
				period of 4 hours.
									Such term
				may include thermal energy storage systems and property used to charge plug-in
				and hybrid electric vehicles if such property or vehicles are equipped with
				smart grid services which control time-of-day charging and discharging of such
				vehicles. Such term shall not include any property for which any other credit
				is allowed under this
				chapter..
					(2)Conforming
			 amendmentSection 1016(a)(33) of such Code is amended by striking
			 section 25C(f) and inserting section
			 25C(g).
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
